John A. Fogleman, J. I concur in the result because I agree that the admonition given the jury by the court removed any prejudice that there may have been in any error in admission of testimony. I do not agree that there was error in admitting testimony with reference to the evaluation of parcel #330 as eight lots worth $2,000 apiece. As I understand testimony in this case, this property had an 800-foot frontage along the road, the highest and best use of which was for eight building lots which, could be sold for $2,000 each. This is a different situation from that which exists when a landowner trys to show how property could be divided into lots which could be sold only after the land had been developed so that the highest and best use of the property would be for residential building lots. The testimony of the landowner and the valuation expert offered by him would indicate a present market for this 800 feet in lots. This takes the testimony out of the realm of speculation, which is ordinarily the reason for excluding this type of evidence. I am authorized to state that Brown, J., joins in this concurrence.